Citation Nr: 0723271	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  02-16 018	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II, with erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1962 to November 
1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The case was later transferred to 
the RO in St. Petersburg, Florida.  

In a December 2005 decision, the Board remanded the case to 
the Agency of Original Jurisdiction (AOJ) for additional 
development.  The Board again notes that the veteran has 
raised a claim for entitlement to service connection for 
depression, secondary to diabetes mellitus, as indicated by 
the November 2005 and July 2007 informal hearing 
presentations.  This matter is referred to the AOJ for 
appropriate action and development.

The case is now before the Board for further appellate 
consideration.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded again to comply with the Board's 
December 2005 remand instructions.  See Stegall v. West, 11 
Vet. App. 268 (1998).

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
The duty to assist includes providing a VA medical 
examination and opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  In the present appeal, the December 2005 Board 
remand, paragraph 3, instructed the AOJ to afford the veteran 
a VA examination regarding the severity of his service-
connected diabetes mellitus, type II.  The examination was to 
determine the specific extent and severity of the veteran's 
disability, to include a complete and detailed discussion of 
all functional limitations associated with the disability, to 
include all other disabilities shown to be due to or 
aggravated by the veteran's diabetes.  

In compliance with the Board's remand, the veteran underwent 
a VA examination in January 2007.  The VA examiner noted that 
the veteran had been taking medications for 
hypercholesterolemia for the past couple of years.  The 
claims file also contains previous diagnosis of the veteran's 
hypertension.  However, the examiner did not render an 
opinion as to whether the veteran's hypertension is caused by 
or aggravated by his service-connected diabetes mellitus, 
type II.  Therefore, this case must be remanded for 
compliance with instruction paragraph 3 of the Board's 
December 2005 decision.  

On remand, the claims file should be sent to the VA examiner, 
who performed the January 2007 VA examination, if available, 
for review and to opine whether the veteran's hypertension is 
caused by, or aggravated by, the veteran's diabetes mellitus, 
type II.  The extent of all other disabilities shown to be 
due to or aggravated by the veteran's diabetes must also be 
addressed.  In the event that the same examiner may not be 
available, an appropriate VA specialist should review the 
claims file, and provide the requested medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file is to be 
reviewed by the examiner who performed 
the January 2007 VA examination, if 
available, otherwise to an appropriate VA 
specialist.  After reviewing the record, 
the examiner should furnish an opinion as 
to the specific extent and severity of 
the appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disability, including precipitating 
and aggravating factors.  This should 
include a discussion as to the nature and 
extent of the veteran's hypertension and 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the veteran's hypertension is caused by 
or aggravated by his service-connected 
diabetes mellitus, type II.  The extent 
of all other disabilities shown to be due 
to or aggravated by the veteran's 
diabetes must also be addressed.  If the 
etiology of the diagnosed disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptom/diagnosis is related to which 
factors/events.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.  If the RO 
finds that additional medical examination 
is necessary in order to decide the 
claim, such examination should be 
scheduled and conducted.   

2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



